Exhibit 10.11
 
[logo_bm.jpg]

TmpLvlCoverPageDocLvlCoverPage
 
ImageBarCode
AMENDMENT NO. 2 TO LOAN AGREEMENT




This Amendment No. 2 (the "Amendment") dated as of January 14, 2011, is between
Bank of America, N.A. (the "Bank") and KSW, Inc. (the "Borrower").


RECITALS


A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
April 1, 2007 (together with any previous amendments, the "Agreement").
 
B.  The Bank and the Borrower desire to amend the Agreement effective as of
March 31, 2011.
 
AGREEMENT


1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
2. Amendments. The Agreement is hereby amended as follows:


2.1 In Paragraph 1.2 the date "March 31, 2011" is changed to "March 31, 2012".
 
2.2 Paragraph 8.13 Lawsuits is hereby added:


Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against the Borrower or any Obligor in an aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) or more in excess of any insurance
coverage.


3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organizational papers.


4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.


5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.


6. FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
 
 

TextearCodeAmendment to Loan Agreement - 1 -        

 
                                                                    
 
 

--------------------------------------------------------------------------------

 
 
The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.



 
Bank of America, N.A.
             
 
By:
         
Victoria E. Scolaro, Vice President
                  BORROWER(S)
 
KSW, Inc.
               
By:
/s/ Floyd Warkol   (Seal)     Floyd Warkol Chief Executive Officer    


TextBarCodeAmendment to Loan Agreement
- 3 -        

 
 
 
 

--------------------------------------------------------------------------------

 